Case 1:19-cv-23825-UU Document 20 Entered on FLSD Docket 10/21/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 1:19-cv-23825-UU

 GORDON BELLO,

        Plaintiff,
 v.

 JERRY FALWELL, JR.,

       Defendants.
 ____________________________________/

                     NOTICE OF COURT PRACTICE UPON SETTLEMENT

        THIS CAUSE is before the Court upon the parties’ Joint Motion to Stay Proceeding

 Pending Consummation of Settlement Upon Court’s Ruling on Plaintiff’s Motion to Deny

 Attorney Charging Lien, Alternatively, to Be Excused from Pending Compliances or for Extension

 of Time (the “Motion”). D.E. 12. The Court has considered the pertinent portions of the record

 and is otherwise fully advised in the premises.

        On September 13, 2019, Defendant removed this one-count breach of contract action to

 this Court from the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County,

 Florida. D.E. 1. On October 4, 2019, the parties filed a Joint Stipulation of Settlement, D.E. 14,

 which states that the parties have agreed upon a monetary sum to settle the case, and Plaintiff has

 already signed a general release of claims against Defendant, but that the parties will not

 consummate their settlement until the Court rules on Plaintiff’s pending Motion to Deny Charging

 Lien (D.E. 11) (the “Charging Lien Motion”).

        On October 9, 2019, the Court administratively closed this case, D.E. 16, and ordered

 briefing on why it should not deny the Charging Lien Motion for lack of jurisdiction, D.E. 15. By

 separate order entered contemporaneously herewith, the Court has remanded the Charging Lien
Case 1:19-cv-23825-UU Document 20 Entered on FLSD Docket 10/21/2019 Page 2 of 2



 Motion to the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County,

 Florida. Accordingly,

        THE PARTIES are hereby notified that all papers related to the settlement reached by the

 parties, including any order of dismissal stating specific terms and conditions, must be received by

 this Court by November 17, 2019. If such papers are not filed by this deadline, this matter will

 be DISMISSED without further notice. Within sixty (60) days of such an order of dismissal, either

 party may petition the court to have the case reinstated after showing good cause as to why

 settlement was not in fact consummated. This case remains closed.

        DONE AND ORDERED in Chambers at Miami, Florida, this _21st_ day of October, 2019.

                                                        ________________________________
                                                        URSULA UNGARO
                                                        UNITED STATES DISTRICT JUDGE
        copies provided: counsel of record
